           Case 1:20-cv-08571-JPC Document 30 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SU BE,                                                                 :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-8571 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
COMCAST CORPORATION and MAGELLAN                                       :
HEALTH SERVICES, INC.,                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Pursuant to Rule 10(a) of the Federal Rules of Civil Procedure, “[t]he title of the complaint

must name all the parties.” Plaintiff is currently using what the Court understands to be an

abbreviation of her name as a pseudonym rather than her name. See Dkt. 1 ¶ 9. “[W]hen

determining whether a plaintiff may be allowed to maintain an action under a pseudonym, the

plaintiff’s interest in anonymity must be balanced against both the public interest in disclosure and

any prejudice to the defendant.” Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 189 (2d Cir.

2008). There is a presumption that a plaintiff will proceed under her own name. United States v.

Pilcher, 950 F.3d 39, 45 (2d Cir. 2020) (per curiam) (“In Sealed Plaintiff, we held that pseudonyms

are the exception and not the rule, and in order to receive the protections of anonymity, a party must

make a case rebutting that presumption.”).

        By February 2, 2021, Plaintiff shall file a letter, no more than five pages in length,

explaining why the presumption of disclosure is overcome here and addressing Sealed Plaintiff and

the factors it identified, its progeny, and any other relevant authority. 537 F.3d at 189-90; see

Pilcher, 950 F.3d at 42. Plaintiff should also explain why reference to Su Be’s minor child, So Be,
          Case 1:20-cv-08571-JPC Document 30 Filed 01/27/21 Page 2 of 2




by a pseudonym would not be sufficient to protect that child’s privacy interests. If one or more

Defendants wish to file a letter, no more than five pages in length, responding to Plaintiff’s letter,

they may do so by February 9, 2021.

       SO ORDERED.

Dated: January 25, 2021                              __________________________________
       New York, New York                                     JOHN P. CRONAN
                                                            United States District Judge




                                                 2
